I am unable to concur in the judgment of affirmance.
The plaintiff claims under a deed from William J. Lomax to Warren G. Lomax, trustee, dated 4th December, 1864. The trust is thus expressed by the grantor in his deed: "in trust nevertheless to the sole and separate use of his beloved wife, Elizabeth S. Lomax, during her life, and at her death to vest in his children by the said Elizabeth S. Lomax, who may survive her — if but one child, to that one solely; if more than one, to be divided equally between them, discharged of all trust." The wife, Elizabeth S. Lomax, died in January, 1906, and the plaintiff is the only child of the grantor by his wife, Elizabeth, who survived herr.
The defendant claims by adverse possession under the deeds by which William J. Lomax, two years after the deed above referred to, undertook to convey the same land to *Page 378 
Thomas J. Ellis, the deeds being dated 14th October, 1866, and 16th November, 1866.
A jury was empanelled, but verdict was waived, both parties agreeing that the issue of title depended on questions of law, and should be decided by the Court. Judge Gage decided the legal issue in favor of the defendant. There was an equitable issue of subrogation which the Court found it unnecessary to decide, and which is not involved in the appeal. The sole question is whether the defense of adverse possession is available to the defendant against the plaintiff, as remaindermen under the trust deed, the life tenant having died only three years ago.
The question will be considered on the assumption most favorable to the defendant, namely, that when the trust deed was executed, the statute did not execute the use with respect either to Mrs. Lomax, the life tenant, or to her surviving child, the contingent remainderman. Under that assumption, the trustee being the holder of the entire legal title, the possession of Ellis, through whom defendant claims, became adverse when he entered in 1866. Trustees v. Jennings,40 S.C. 166, 18 S.E., 257, 20 L.R.A., 520n; Benbow
v. Levi, 50 S.C. 120, 27 S.E., 655; Pope v. Patterson,78 S.C. 334, 58 S.E., 945.
As to the life estate, however, the only obstacle to the statute taking effect and vesting the legal title in Mrs. Lomax, the life tenant, was the existence of her disabilities, as a married woman. As shown by the Chief Justice, when the disabilities were removed by the Constitution of 1868, there was no longer any obstacle to the statute taking effect, and the legal title of the life estate vested in Mrs. Lomax, freed from the trust. Davis v. Townsend, 32 S.C. 115;10 S.E., 837; Shaw v. Robinson, 42 S.C. 347,20 S.E., 161; Kennedy v. Colclough, 67 S.C. 121, 45 S.E., 139. Manifestly, the mere fact that there was a contingent remainder would not prevent the operation of the statute and the vesting of the legal title to the life estate, and with it the *Page 379 
right of action for the possession in Mrs. Lomax in 1868. For a deed of trust to have that effect there must be an express declaration that the trust is declared for the purpose of preserving the contingent remainder. Faber v. Police,10 S.C. 376; Howard v. Henderson, 18 S.C. 184; Coke on Littleton, 290b, note 8;2 Perry on Trusts, 523.
Therefore, from the adoption of the Constitution of 1868, the trustee was deprived by law of the legal title to the life estate and of the right to bring any action for the recovery of the possession of the land, during the life of Mrs. Lomax. There can be no doubt of the general rule of law, that when adverse possession under the statute of limitations has once commenced to run, no subsequent disability will stop it.Boyd v. Munro, 33 S.C. 249; Satcher v. Grice, 53 S.C. 126,31 S.E., 3; Macaw v. Crawley, 59 S.C. 342,37 S.E., 934. This rule has been applied to subsequent disabilities such as infancy, coverture, and lunacy; but it is important to observe that in all these cases of disability there was capacity to sue through a guardian ad litem or next friend. The principle is different and the rule has no application where after the time has begun to run, and before it has expired, a superior power has actually taken away any right of action. Accordingly it has been held that the statute is suspended where war has made the assertion of the right of action impossible. Ogden v. Blackledge, 2 Cranch., 272;2 L.Ed., 276; Hanger v. Abbott, 6 Wall., 532,18 L.Ed., 939, and note; Caperton v. Bowyer, 14 Wall., 216,20 L.Ed., 882; Ross v. Jones, 22 Wall., 576, 22 L.Ed., 730.
On the same principle our own Courts have held the operation of the statute of limitations to be suspended for the period in which suits were forbidden by stay laws. Wardlaw
v. Buzzard, 15 Rich., 158; Pegues v. Warley, 14 S.C. 180. This law seems to me clearly applicable here. The trustee had the legal title to the estate and the right of action against trespassers from the date of the deed in 1864. But in 1868, the highest legislative body of the State, by a constitutional *Page 380 
provision, in effect took away from him the legal title and with it the right of action, and thus made it impossible for him to bring any action. Under this condition, there was no longer any adverse possession against the trustee, and, therefore, there could be none which would affect the plaintiff as a contingent remainderman. The possession was thereafter adverse, solely against Mrs. Lomax, the life tenant, for neither the trustee nor the contingent remaindermen could have any right of action for the recovery of possession until the falling in of her life estate in 1906. Therefore, it seems to me, the plaintiff is entitled to recover, even on the assumption that the statute did not execute the use with respect to the contingent remaindermen.
If it be considered that the statute did not execute the use as to the contingent remainder as soon as the deed was made, although at that time the legal title to the life estate vested in the trustee, because of the coverture of cestui que trust for life, then no possession against the trustee at any time could avail to defeat the remainder. And this would be an additional reason for holding the defendant's plea of adverse possession unavailing. But the subject of the effect of the statute of uses on contingent remainders is very abstruse and difficult, and has been left in obscurity by the Courts of England, as well as of this country. It would hardly be profitable to attempt to set forth a solution of the difficulty in a dissenting opinion. I, therefore, rest my dissent on the ground already discussed. *Page 381